760 N.W.2d 485 (2009)
GRAND TRUNK WESTERN RAILROAD, INC., Plaintiff-Appellant,
v.
37TH CIRCUIT COURT JUDGE, Defendant-Appellee.
Docket No. 137536. COA No. 273411.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the motion for pro hac vice admission is GRANTED. The application for leave to appeal the September 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay of proceedings is DENIED as moot.